   Case 2:21-cv-00530-MHT-SRW Document 15 Filed 09/01/21 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDY LEE DUNNAVANT, as           )
mother, sole legal                 )
custodian, and next friend         )
of J.A.D. and N.P.D, minor         )
children who are now               )
deceased,                          )
                                   )
       Plaintiff,                  )
                                   )          CIVIL ACTION NO.
       v.                          )           2:21cv530-MHT
                                   )                (WO)
HANSEN & ADKINS AUTO               )
TRANSPORT, INC.; et al.,           )
                                   )
       Defendants.                 )

                         OPINION AND ORDER

       The allegations of plaintiff Brandy Lee Dunnavant's

complaint      are    insufficient       to   invoke     this     court's

diversity-of-citizenship jurisdiction.                 The allegations

must show that the citizenship of each plaintiff is

different      from   that   of   each    defendant.         28   U.S.C.

§ 1332.

       The     plaintiff's    complaint       fails     to   meet    this

standard      because   it   provides     the   "residence"        rather

than    the    "citizenship"      of     plaintiff      Dunnavant.     An
     Case 2:21-cv-00530-MHT-SRW Document 15 Filed 09/01/21 Page 2 of 4




allegation that a party is a "resident" of a State is

not sufficient to establish that a party is a "citizen"

of that State.        See Travaglio v. Am. Exp. Co., 735 F.3d

1266, 1269 (11th Cir. 2013).

       Moreover, while it appears that plaintiff brings

this case on her own behalf as mother of the decedents,

the court is unsure whether she also intends to bring

this case as a representative of the deceased.                      In a

suit    brought      by     a   representative,      the     plaintiff’s

citizenship is determined by the represented person’s

citizenship.       See 28 U.S.C. § 1332(c)(2) (“[T]he legal

representative of the estate of a decedent shall be

deemed to be a citizen only of the same State as the

decedent, and the legal representative of an infant or

incompetent shall be deemed to be a citizen only of the

same State as the infant or incompetent.”).                   Therefore,

if     plaintiff      Dunnavant      brings      this       suit   as    a

representative,           the   complaint     does    not     adequately

establish      the     ground      for   this     court      to    assume


                                    2
      Case 2:21-cv-00530-MHT-SRW Document 15 Filed 09/01/21 Page 3 of 4




jurisdiction of this matter because the complaint sets

forth       only      the        citizenship          of     the      personal

representative and not that of the children.1

      Moreover,      28     U.S.C.        § 1332(c)        provides    that    a

corporation shall be deemed a citizen, first, of all

States by which it has been incorporated and, second,

of    the   State     where      it      has    its   principal       place   of

business.       To invoke jurisdiction based on diversity in

a case in which a corporation is a party, it is thus

necessary to allege distinctly and affirmatively all

the     States      by      which        the     corporation        has   been

incorporated and the State in which the corporation has

its     principal        place      of        business.       See     American

Motorists Ins. Co. v. American Employers' Ins. Co., 600




    1. Even if she does not intend to bring suit as a
representative, plaintiff may wish to plead both her
own citizenship and that of the decedents out of an
abundance of caution. The court does not express any
opinion on which method of bringing suit would be best.

                                          3
      Case 2:21-cv-00530-MHT-SRW Document 15 Filed 09/01/21 Page 4 of 4




F.2d     15,    16    (5th   Cir.     1979)   (per    curiam).2           The

plaintiff's complaint fails to allege sufficiently the

citizenship          of   corporate    defendants      Geico     Casualty

Company,       Amguard     Insurance     Company,     and    Progressive

Specialty Insurance Company because it merely states

that they are “foreign” corporations without setting

forth all States in which they are incorporated.                          See

id.

                                      ***

       It is therefore the ORDER, JUDGMENT, and DECREE of

the     court    that      the   plaintiff     Dunnavant       has   until

September 15, 2021, to amend the complaint to allege

jurisdiction sufficiently; otherwise this lawsuit shall

be dismissed without prejudice.

       DONE, this the 1st day of September, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE


    2. In Bonner v. Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc), the Eleventh Circuit Court of
Appeals adopted as binding precedent all of the
decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981.
                           4
